Exhibit 99.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-11234 Kinder Morgan Energy Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0380342 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code: 713-369-9000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933.Yes [X] No [] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes []No [X] Aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on closing prices in the daily composite list for transactions on the New York Stock Exchange on June 30, 2010 was approximately $12,836,486,727.As of January 31, 2011, the registrant had 218,993,455 Common Units outstanding. 2 EXPLANATORY NOTE The sole purpose of this amendment is to file to correct the signature line of the Report of Independent Registered Public Accounting Firm included in Item 8 "Financial Statements and Supplementary Data." The report had been signed by the Independent Registered Public Accounting Firm, but the signature line was inadvertently omitted when the Form 10-K was originally filed. As part of this amendment and as required, we are refiling "Item 8. Financial Statements and Supplementary Data" in its entirety. Other than correcting the signature line of the Report of Independent Registered Public Accounting Firm, we have made no changes to Item 8. Item 8.Financial Statements and Supplementary Data. The information required in this Item 8 is included in this report as set forth in the “Index to Financial Statements” on page 114. 3 INDEX TO FINANCIAL STATEMENTS Page Number KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES Report of Independent Registered Public Accounting Firm Consolidated Statements of Income for the years ended December 31, 2010, 2009 and 2008 Consolidated Statements of Comprehensive Income for the years ended December 31, 2010, 2009 and 2008 Consolidated Balance Sheets as of December 31, 2010 and 2009 Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2009 and 2008 Consolidated Statements of Partners’ Capital for the years ended December 31, 2010, 2009 and 2008 Notes to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm Tothe Partners of Kinder Morgan Energy Partners, L.P. In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of income, of comprehensive income, of partners' capital and of cash flows present fairly, in all material respects, the financial position of Kinder Morgan Energy Partners, L.P. and its subsidiaries (the "Partnership") at December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the Partnership maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Partnership's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Report on Internal Control over Financial Reporting appearing in Item 9A of the Partnership's 2010 Annual Report on Form 10-K.Our responsibility is to express opinions on these financial statements and on the Partnership's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP Houston, Texas February 18, 2011 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Year Ended December 31, Revenues (In millions except per unit amounts) Natural gas sales $ $ $ Services Product sales and other Total Revenues Operating Costs, Expenses and Other Gas purchases and other costs of sales Operations and maintenance Depreciation, depletion and amortization General and administrative Taxes, other than income taxes Other expense (income) ) ) Total Operating Costs, Expenses and Other Operating Income Other Income (Expense) Earnings from equity investments Amortization of excess cost of equity investments ) ) ) Interest expense ) ) ) Interest income Other, net Total Other Income (Expense) Income from Continuing Operations Before Income Taxes Income Taxes ) ) ) Income from Continuing Operations Discontinued Operations (Note 3): Gain on disposal of North System - - Income from Discontinued Operations - - Net Income Net Income Attributable to Noncontrolling Interests ) ) ) Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ $ $ Calculation of Limited Partners’ Interest in Net Income Attributable to Kinder Morgan Energy Partners, L.P.: Income from Continuing Operations $ $ $ Less: General Partner’s interest ) ) ) Limited Partners’ interest Add: Limited Partners’ interest in discontinued operations - - Limited Partners’ Interest in Net Income $ $ $ Limited Partners’ Net Income per Unit: Income from continuing operations $ $ $ Income from discontinued operations - - - Net Income $ $ $ Weighted Average Number of Units Used in Computation of Limited Partners’ Net Income Per Unit Per Unit Cash Distribution Declared $ $ $ The accompanying notes are an integral part of these consolidated financial statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Year Ended December 31, (In millions) Net Income $ $ $ Other Comprehensive Income (Loss): Change in fair value of derivatives utilized for hedging purposes ) ) Reclassification of change in fair value of derivatives to net income Foreign currency translation adjustments ) Adjustments to pension and other postretirement benefit plan liabilities ) ) Total Other Comprehensive Income (Loss) ) Comprehensive Income Comprehensive Income Attributable to Noncontrolling Interests ) ) ) Comprehensive Income Attributable to Kinder Morgan Energy Partners, L.P. $ $ $ The accompanying notes are an integral part of these consolidated financial statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (Dollars in millions) ASSETS Current assets Cash and cash equivalents $ $ Restricted deposits Accounts, notes and interest receivable, net Inventories Gas in underground storage Fair value of derivative contracts Other current assets Total current assets Property, plant and equipment, net Investments Notes receivable Goodwill Other intangibles, net Fair value of derivative contracts Deferred charges and other assets Total Assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Current portion of debt $ $ Cash book overdrafts Accounts payable Accrued interest Accrued taxes Deferred revenues Fair value of derivative contracts Accrued other current liabilities Total current liabilities Long-term liabilities and deferred credits Long-term debt Outstanding Value of interest rate swaps Total Long-term debt Deferred income taxes Fair value of derivative contracts Other long-term liabilities and deferred credits Total long-term liabilities and deferred credits Total Liabilities Commitments and contingencies (Notes 8, 12 and 16) Partners’ Capital Common units (218,880,103 and 206,020,826 units issued and outstanding as of December 31, 2010 and 2009, respectively) Class B units (5,313,400 and 5,313,400 units issued and outstanding as of December 31, 2010 and 2009, respectively) i-units (91,907,987 and 85,538,263 units issued and outstanding as of December 31, 2010 and 2009, respectively) General partner Accumulated other comprehensive loss ) ) Total Kinder Morgan Energy Partners, L.P. partners’ capital Noncontrolling interests Total Partners’ Capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these consolidated financial statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, (In millions) Cash Flows From Operating Activities Net Income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Amortization of excess cost of equity investments Income from the allowance for equity funds used during construction ) ) ) Income from the sale or casualty of property, plant and equipment and other net assets ) ) ) Earnings from equity investments ) ) ) Distributions from equity investments Proceeds from termination of interest rate swap agreements Changes in components of working capital: Accounts receivable Inventories ) ) ) Other current assets ) ) Accounts payable ) ) ) Accrued interest Accrued taxes ) ) Accrued liabilities ) Rate reparations, refunds and other litigation reserve adjustments ) ) Other, net ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Acquisitions of equity investments ) ) - Acquisitions of assets ) ) ) Repayment (Payment) for Trans Mountain Pipeline - - Repayments (Loans) from customers - ) Capital expenditures ) ) ) Sale or casualty of property, plant and equipment, investments and other net assets, net of removal costs (Investments in) Net proceeds from margin and restricted deposits ) ) Contributions to investments ) ) ) Distributions from equity investments in excess of cumulative earnings Other, net - ) Net Cash Used in Investing Activities ) ) ) Cash Flows From Financing Activities Issuance of debt Payment of debt ) ) ) Repayments from related party Debt issue costs ) ) ) (Decrease) Increase in cash book overdrafts ) ) Proceeds from issuance of common units Contributions from noncontrolling interests Distributions to partners and noncontrolling interests: Common units ) ) ) Class B units ) ) ) General Partner ) ) ) Noncontrolling interests ) ) ) Other, net ) ) Net Cash (Used in) Provided by Financing Activities ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) Net (decrease) increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS(continued) Year Ended December 31, (In millions) Noncash Investing and Financing Activities Assets acquired by the issuance of units $ $ $
